Citation Nr: 0333494	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center
in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
sufficient to reopen the claim of service connection for a 
disability manifested by numbness of the legs.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO. 

The veteran testified at a teleconference hearing in Wilkes-
Barre, Pennsylvania with a Decision Review Officer at the RO 
in July 1999.  



FINDINGS OF FACT

1.  In a decision in September 1969, the Board denied the 
veteran's original claim of service connection for a back 
disorder.  

2.  In a June 1981 rating decision, the RO denied the 
veteran's original claim of service connection for a 
disability manifested by numbness of the legs, but the he did 
not appeal in a timely fashion from that decision.  

3.  New evidence has been presented since the Board's 
September 1969 decision that bears directly on the veteran's 
claim of service connection for a back disorder and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  New evidence has been presented since the RO's June 1981 
decision that bears directly on the veteran's claim of 
service connection for a disability manifested by numbness of 
the legs and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
September 1969 decision to reopen the claim of service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  

2.  New and material evidence has been submitted since the 
June 1981 decision to reopen the claim of service connection 
for a disability manifested by numbness of the legs.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from February 1965 to February 
1968.  Following his discharge from service, the veteran 
filed a claim for service connection for a back disability.  
At that time, the evidence of record showed that the veteran 
had one complaint of pain in his back during service.  The 
separation examination noted that the musculoskeletal system 
was normal.  

A VA examination in April 1968 noted that the musculoskeletal 
system was normal.  The first medical indication of a lumbar 
strain was in February 1969, more than a year after discharge 
from service.  

In a September 1969 decision, the Board denied the claim of 
service connection for a back disorder on the basis that a 
chronic back disability was not shown in service or within a 
year of separation from service.  

Then, in March 1981, the veteran filed a claim for service 
connection for numbness/weakness of the feet and legs.  At 
that time, the evidence of record showed that the veteran did 
not have a neurological problem during service.  

In a June 1981 decision, the RO denied the claim of service 
connection for a neurological condition, claimed as numbness 
of the legs, based on a finding that the veteran did not have 
a current neurological problem.  The veteran was provided 
notice of his procedural and appellate rights; however, he 
did not perfect his appeal.  The RO's June 1981 decision 
denying service connection for a neurological disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).  

In March 1998, the RO denied the veteran's application to 
reopen his claims of service connection for a back disorder 
and for a disability manifested by numbness of the legs.  The 
veteran timely appealed from that determination.  

In support of his claims of service connection, the veteran 
submitted statements asserting that he was injured in June 
1967 during service.  The veteran indicated that, when he 
first sought treatment after service, the VA could not find 
any physical problem.  However, more recently, with the use 
of magnetic resonance imaging (MRI) and EMG, spinal problems 
had surfaced.  The veteran also noted that he had to stop 
construction work in the 1970's due to his back problems.  

The veteran submitted numerous outpatient treatment records 
showing treatment and complaints of back pain and numbness of 
the legs, including a 1995 magnetic resonance imaging (MRI) 
report and a 1995 electrodiagnostic testing report noting 
that the veteran complained of having right leg pain that 
radiated down past thigh to knee.  The report noted that the 
veteran suffered an injury in 1966 from falling off a crane 
during service and that his back problems began as a result 
of that injury.  

Also, the veteran testified at a teleconference hearing in 
Wilkes Barre, Pennsylvania with a Decision Review Officer at 
the RO in June 1999.  The veteran once again reported that he 
suffered an injury to his back in service when he fell from a 
crane.  The veteran further testified that he was rushed to 
the hospital in Fort Gordon for treatment for his leg. 

The veteran was afforded a VA examination in June 2002.  He 
reported that he had right lower extremity shooting pain 
which had come on and off once or twice a week, for the past 
10-15 years.  The veteran also had numbness of the right 
lower extremity when he had shooting pain.  

The VA examiner noted that past evaluations included a 
magnetic resonance imaging (MRI) that showed mild facet joint 
hypertrophy in the lower lumbar spine, but no disk herniation 
or spinal stenosis was noted.  The impression was that the 
veteran had right lower extremity intermittent pain that was 
most likely related to lumbosacral spine disease.  There was 
no clinical evidence of generalized peripheral polyneuropathy 
as such.  The numbness, which was described as intermittent, 
was associated with right lower extremity pain which 
originated from his lumbosacral spine disease.  That seemed 
to be unrelated to diabetes mellitus.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

In this case, the last final decision of record with respect 
to the claim for a back disorder was the September 1969 
decision of the Board.  With respect to the claimed 
disability manifested by numbness of the legs, the last final 
decision was the June 1981 RO rating decision.  

In this case, the evidence added to the record since those 
decisions consists of the veteran's specific assertions of 
injury in service and treatment records showing a low back 
disability with related leg pain.  In addition, the record 
contains medical tests not available at the time of the 
original claims.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the earlier decisions.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156 (2003).  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, given 
the favorable action taken hereinbelow, the veteran is not 
prejudiced by the Board's deciding the issue in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a disability manifested by 
numbness of the legs, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

In view of the determination reopening the veteran's claims, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), the RO must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the record.  

As noted hereinabove, the Board notes that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
currently suffers from a back disability or a disability 
manifested by numbness in the legs due to disease or injury 
in service.  

The Board finds that the veteran should be afforded VA 
orthopedic and neurologic examinations to include an opinion 
as to the likely etiology of the claimed back/leg disorders.  
In addition, any other pertinent medical records should be 
obtained for review by the examiners in connection with the 
examinations.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for back 
and/or numbness of the legs disabilities, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from back or 
leg numbness disabilities due to disease 
or injury that was incurred in or 
aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed back disorder and 
disability manifested by leg numbness.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiners prior to 
the requested studies.  The examiners in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
conditions.  Based on a review of the 
case, the examiners should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran has 
current back disability or disability 
manifested by numbness of the legs due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination reports 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims based on the evidentiary record in 
its entirety.  The RO in this regard must 
ensure that all notification and 
development action required by the VCAA 
is completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



